Citation Nr: 0030799	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury as secondary to diplopia.

2. Entitlement to an increased evaluation for diplopia, left, 
currently evaluated as 30 percent disabling.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1994 by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).

In July 1997 and December 1999, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in October 2000.

At a personal hearing before the undersigned in October 2000, 
the veteran asserted a claim of entitlement to service 
connection for diplopia, right.  That matter is referred to 
the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  An injury to the veteran's back in a fall from a roof in 
November 1992 was related to service connected diplopia.

2.  On examination, the veteran had diplopia in all fields 
and corrected distant vision of 20/25. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for diplopia, left, are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6090 
(2000).

2.  Residuals of a back injury are proximately due to or the 
result of diplopia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Residuals of a Back Injury

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The record discloses that, in November 1992, the veteran 
fell from the roof of a house and sustained an injury to 
his back, to include a lumbar vertebral fracture.  In 
written statements and in personal hearing testimony 
before the undersigned in October 2000, the veteran has 
stated that, in November 1992, he was working as a 
roofing contractor in South Florida in the aftermath of a 
hurricane; he had completed his inspection of a roof of a 
house and moved toward the ladder by which he had 
ascended to the roof; and, because of diplopia, he 
misjudged the exact location of the ladder, precipitating 
his fall from the roof to the ground.

The veteran's account of the incident has been supported 
by a co-worker and his wife.  The veteran's co-worker, 
J.M., filed an affidavit in June 1995, in which he said 
that the veteran, as he was laying on the ground after 
falling from the roof, told him that his eyes had not 
focused correctly.  J. M. also 

stated that, prior to the incident, the veteran often 
asked him to read a document to him when his eyes did not 
focus correctly.  At the hearing in October 2000, the 
veteran's wife testified that, when the veteran was being 
driven to a hospital emergency room after falling from 
the roof, he called her from a cell telephone and stated 
that "he didn't see the ladder because of his eyes."

The Board finds the statements and testimony by the 
veteran, his co-worker, and his wife to be credible and 
finds that the veteran's fall from the roof in November 
1992 and his back injury at that time were related to his 
service connected diplopia.  Therefore, secondary service 
connection is established for the residuals of the back 
injury.  38 C.F.R. § 3.310(a).


II. Increased Rating for Diplopia

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, with reference to the increased 
rating issue, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the veteran was obtained and considered.  In addition, the 
veteran was afforded a VA examination to assist in rating his 
service connected disability.  With regard to the adequacy of 
the examination, the Board notes that the report of the 
examination reflects that the VA examiner recorded the past 
medical history, conducted a physical examination and 
diagnostic study, and reported the findings required to rate 
the disability. For these reasons, the Board finds that the 
examination was adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A). 

A rating decision in October 1956 granted service connection 
for diplopia, left field of vision due to paralysis, partial, 
of external and inferior rectus muscles, left.   The 
disability is currently rated as 30 percent disabling.

At a VA eye examination in September 1998, corrected distant 
vision was 20/25 in the right eye and 20/25 plus in the left 
eye.  There was positive diplopia in all areas.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.84a, Diagnostic Code 6090 provides that, when 
the diplopia field extends beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia 
will be based on the quadrant and degree range that provide 
the highest evaluation; when diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  Diagnostic Code 6074 provides an evaluation of 30 
percent when vision in one eye is 5/200 and vision in the 
other eye is 20/40. 

Applying the diagnostic criteria to the findings of the VA 
eye examination, the Board finds that the currently assigned 
30 percent rating is appropriate, and entitlement to a rating 
in excess of 30 percent is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6090.

The preponderance of the evidence is against the veteran's 
increased rating claim, and the benefit of the doubt doctrine 
does not apply to that issue.  38 U.S.C.A. § 5107(b) (West 
1991).     



ORDER

Service connection for residuals of a back injury is granted.

An increased evaluation for diplopia is denied.


REMAND

In view of the decision of the Board to grant service 
connection for residuals of a back injury, this case is 
REMANDED to the RO for the following:

After completing any additional 
development indicated and assigning a 
disability evaluation for residuals of a 
back injury, the RO should readjudicate 
the issue of entitlement to TDIU. If the 
decision remains on that issue adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. By this REMAND the 
Board intimates no opinion as to the 
ultimate disposition of the appeal.  No 
action is required of the veteran until 
he receives further notice.  
The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


